DETAILED ACTION
This Non-Final Office Action is in response to the claims filed on 1/21/2021.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiterman et al. (US 9,669,936).

As to claim 1 Fiterman discloses an environmental control system of a vehicle comprising:
a first inlet for providing a first medium (figure 6 #75);
a second inlet for providing a second medium (figure 6 # 60);
a compression device (figure 10a #118) arranged in fluid communication with the first inlet;
an expansion device separate from the compression device (figure 6 #64), the expansion device being arranged in fluid communication with the second inlet (figure 6 # 60), wherein energy extracted from the second medium within the expansion device is provided to one or more loads of the vehicle (a load is a broad statement the load could be the expansion device or the heat exchanger).

As to claim 2 Fiterman discloses the environmental control system of claim 1, wherein the expansion device includes a turbo-generator (figure 6 #88).

As to claim 3 Fiterman discloses the environmental control system of claim 1, further comprising a heat exchanger (figure 6 #78) arranged upstream from the expansion device relative to a flow of the second medium (figure 6 #60), wherein heat is transferred from the first medium to the second medium in the heat exchanger (figure 10A).

As to claim 4 Fiterman discloses the environmental control system of claim 1, wherein the second medium output (figure 6 #80) from the expansion device is exhausted overboard.

As to claim 5 Fiterman discloses the environmental control system of claim 1, further comprising a ram air circuit (figure 6 #71) including a ram air shell (figure 6 #78) having a ram air heat exchanger positioned therein.

As to claim 6 Fiterman discloses the environmental control system of claim 5, wherein the second medium output (figure 6 #65) from the expansion device (figure 6 #63) is provided to the ram air shell.

As to claim 7 Fiterman discloses the environmental control system of claim 1, wherein the environmental control system includes an outlet (figure 6 #80), and the first medium (figure 6 #60) provided to the outlet (figure 6 #80) has at least one of a temperature and pressure different from the first medium provided to the first inlet.
The heat exchanger guaranties a temperature difference.

As to claim 8 Fiterman discloses the environmental control system of claim 1, wherein the first medium is bleed air. (34 is blead air from the aircraft engine).

As to claim 9 Fiterman discloses the environmental control system of claim 1, wherein the second medium is cabin outflow air (24).

As to claim 10 Fiterman discloses the environmental control system of claim 1, wherein the energy extracted from the second medium within the expansion device is provided to a battery. (the generator provides power to the aircraft subsystems though (89) which will include a battery).

As to claim 11 Fiterman discloses the environmental control system of claim 1, wherein the one or more loads that receive the energy extracted from the second medium within the expansion device are external to the environmental control system.
(called the subsystems.)

As to claim 12 Fiterman discloses the environmental control system of claim 1, wherein the compression device includes a compressor (figure 10 #118), turbine (figure 10 #114), and power turbine (figure 10 #122), operably coupled via a shaft.

As to claim 13 Fiterman discloses the environmental control system of claim 12, wherein both the turbine and the power turbine are configured to receive a flow of the first medium (figure 10A # 75 is the first median feeding the turbines).

As to claim 15 Fiterman discloses a method of operating an environmental control system of a vehicle comprising:
supplying a first medium to a first inlet (75);
adjusting at least one of a temperature and pressure of the first medium within the environmental control system to produce a conditioned first medium; (done through the heat exchanger)
supplying a second medium to a second inlet; (60) and
generating electricity (though the generator) by extracting energy from the second medium (60) via an expansion device (64).

As to claim 16 Fiterman discloses the method of claim 15, further comprising supplying the generated electricity to one or more loads of the vehicle (column 18 lines 25-65 discloses the system feed subsystems).

As to claim 17 Fiterman discloses the method of claim 15, further comprising heating the second medium directly upstream from the expansion device (shown in figure 10A the medium is heated thought he second heat exchanger 78b).

As to claim 18 Fiterman discloses the method of claim 15, further comprising exhausting the second medium from the expansion device overboard (figure 6 # 80).

As to claim 19 Fiterman discloses the method of claim 15, further comprising exhausting the second medium from the expansion device into a ram air circuit (figure 6 #71).

As to claim 20 Fiterman discloses the method of claim 15, wherein the first medium is bleed air (from the jet engines 34) and the second medium is cabin outflow air (24).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 14 discloses modes that when placed in combination with the claims before it are novel.


As to claim 14 Fiterman discloses the environmental control system of claim 12, wherein the environmental control system is operable in a plurality of modes including a first mode and a second mode, wherein in the first mode, energy extracted from both the turbine and the power turbine is used to operate the compressor, and in the second mode, energy extracted from only the turbine is used to operate the compressor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to turbine generator environmental control systems is included in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747